               Case 1:19-cv-09030-RA Document 49 Filed 12/07/20 Page 1 of 1


                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 AVRUHUM GLUCK                                                      DATE FILED: 12-7-20

                              Plaintiff,
                                                                      19-CV-9030 (RA)
                         v.
                                                                           ORDER
 EQUIFAX SERVICES, LLC, et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         In a March 19, 2020 letter to the Court, the parties stated that they had commenced arbitration of

their claims on March 17, 2020. Dkt. 45. That same date, the Court ordered the parties to file a joint

status letter no later than one week after arbitration is complete. Dkt. 47. To date, the parties have not

done so. No later than December 14, 2020, the parties shall file a joint status update informing the Court

of the status of the arbitration.

SO ORDERED.

Dated:      December 7, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
